Citation Nr: 0033496	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1968 to June 
1970.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 1998 
rating decision of the San Juan, Puerto Rico Regional Office 
(hereinafter "the RO") which denied service for post-
traumatic stress disorder.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for post-traumatic stress disorder.  The 
accredited representative has requested that this case be 
remanded in order to afford the veteran a VA psychiatric 
examination before a board of two psychiatrists.  In 
reviewing the record, the Board notes a March 1999 VA 
psychiatric examination report noted that the veteran 
reported that he had received psychiatric treatment from a 
Dr. Fumero in the past.  Additionally, in an August 1996 
statement on appeal, the veteran reported that he was still 
receiving periodic treatment for a nervous condition.  The 
Board also observes that in a February 1986 statement on 
appeal, the veteran had specifically indicated that he 
suffered from post-traumatic stress disorder and that he was 
receiving medical treatment for such disorder from Dr. 
Ricardo A. Fumero, psychiatrist.  

The Board observes that the veteran is presently service-
connected for disorders including gunshot wound residuals of 
the left leg and right thigh.  Additionally, the available 
service personnel records indicate that he was awarded the 
Vietnam Service Medal, the Purple Heart, the Vietnam Campaign 
Medal and the Combat Infantry Badge.  The Board notes that 
the March 1999 VA psychiatric examination report, noted 
above, indicated diagnoses including anxiety disorder with 
depressive features and alcohol dependence.  The examiner, at 
that time, specifically commented that based on the history, 
records and current evaluations, the veteran does not fulfill 
the diagnostic criteria for post-traumatic stress disorder.  
The Board also observes that an October 1973 VA psychiatric 
examination report indicated a diagnosis of anxiety neurosis 
associated with combat wounds and a December 1972 opinion 
from a VA physician indicated that the veteran's anxiety 
neurosis could be said to be directly related to combat 
wounds.  Service connection was originally granted for 
anxiety reaction in March 1973.  However, service connection 
was later severed for such disorder in November 1975.  

The Board notes that treatment records from Dr. Fumero have 
neither been requested nor incorporated into the record.  
Given the nature of the veteran's contentions, specifically 
his statements as to treatment from Dr. Fumero for a 
psychiatric disorder, and in consideration of the evidence 
noted above, the Board is of the view that an attempt should 
be made to obtain any treatment records of possible 
pertinence to the veteran's claim prior to resolving the 
issue raised by the instant appeal.  

Further, the Board notes that while the veteran's claim was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  In addition, 
the duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since the claim for service connection for post-traumatic 
stress disorder, is still pending, the RO must apply the new 
law to the veteran's claim.  

In light of the VA's duty to assist the veteran in the proper 
development of his claim as mandated by the provisions of 
38 U.S.C.A. § 5107(b) (West 1991) and as interpreted by the 
Court in Littke v. Derwinski, 1 Vet.App. 90, 92-93 (1990), 
this case is REMANDED for the following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should contact Dr. Ricardo A. 
Fumero, and request that all pertinent 
clinical documentation associated with 
treatment of the veteran be forwarded for 
incorporation into the record.  

3.  Following completion of the above and 
following any additional development 
deemed necessary, including the 
scheduling of an additional VA 
examination if found appropriate, the RO 
should reconsider the issue on appeal 
giving consideration to any additional 
evidence obtained.  A supplemental 
statement of the case should also be 
prepared and issued.  

4.  The RO's readjudication on remand 
will be governed to the extent 
applicable, by the pertinent provisions 
of the Veterans Claim Assistance Act of 
2000, Pub. L. No. 106-475.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



